Citation Nr: 9920678	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left fibula with limitation of motion of the 
left ankle, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
the veteran's service-connected residuals of a fracture of 
the left fibula with limitation of motion of the left ankle.  

The veteran requested a hearing before a hearing officer at 
the local office in his VA Form 9, submitted in August 1996.  
A hearing was scheduled for November 1996, and the veteran 
requested that it be rescheduled.  It was rescheduled for 
February 1997, and the veteran's representative requested 
that it be rescheduled again.  It was rescheduled for May 
1997 and, at that time, the veteran canceled his request for 
a hearing.  

The Board remanded the case to the RO for further development 
in December 1997 and August 1998.  The Board is satisfied 
that the requested development has been accomplished and will 
now address the merits of the claim in this decision.  

In a September 1997 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to 
special monthly compensation based on loss of use of the 
foot.  This issue has not been addressed by the RO and has 
not been certified for appellate review.  Hence, it is not 
properly before the Board at this time, and will not be 
addressed in this decision.  It is referred to the RO for 
appropriate action.  

The Board further notes that it is unclear whether the 
veteran has raised the issue of entitlement to service 
connection for peripheral neuropathy and venous stasis of the 
left lower extremity, as secondary to the service-connected 
residuals of a fracture of the left fibula with limitation of 
motion of the left ankle.  The RO has not addressed the 
issue; and the veteran is advised to file a formal claim if 
he wishes to pursue this matter.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected left ankle disability is 
characterized by severe limitation of motion. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 40 percent 
for residuals of a fracture of the left fibula with 
limitation of motion of the left ankle have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Diagnostic Code 5262 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran sustained a 
simple fracture of the left fibula, distal third, and an 
incomplete dislocation of the joint of the left talus, when 
he slipped while descending stairs in the barracks in May 
1952.  He then underwent closed reduction of both 
"fractures" and wore a plaster cast for nine weeks.  By 
rating decision in February 1954, he was granted service 
connection for fracture of the left foot, and, by a rating 
decision in May 1954, a 20 percent rating was assigned for 
limitation of motion, marked, of the left ankle, residual of 
fracture.  

Treatment reports from the VA Medical Center (VAMC) in West 
Haven, Connecticut, are of record.  A VA outpatient report, 
dated in July 1994, indicates that the veteran presented to 
the podiatry clinic with elongated nails and complaints of 
left ankle pain.  He related that he had originally injured 
the ankle in a land mine incident and that it had broken in 
ten places.  He also reported that the pain had become more 
intense in the past few years and occurred with ambulation.  
The diagnoses were onychomycosis and left ankle pain 
secondary to previous trauma.  

A podiatry surgery clinic evaluation in August 1994 reported 
that X-rays showed an old fracture site at the left ankle, 
arthritic changes of the ankle joint, synostosis of the 
distal one third of the tibia and fibula, and syndesmosis.  
The assessment was status post ankle joint fracture with 
progressive arthritis.  The disposition section of the report 
noted "air cast ankle brace" and that the veteran was to 
follow-up with the regular podiatry clinic in two weeks.  

An October 1994 progress report of the podiatry clinic 
reveals that the veteran presented for routine foot care, and 
was wearing compression stockings.  The clinical assessment 
was onychomycosis and tinea pedis.  An addendum to the report 
indicates that the veteran was wearing an air cast on the 
left ankle and felt better with the "brace."  A record of 
February 1995 noted degenerative joint disease of the left 
ankle.  A record of June 1995 reported that the veteran 
presented to the regular podiatry clinic for nail care.  It 
was noted that he was wearing compression stockings and that 
he was ambulating in molded shoes with a cane for assistance.  
The clinical assessment was onychomycosis and venous stasis.  
A November 1995 record of the podiatry clinic indicated that 
the veteran reported that the air cast he was wearing helped 
him a lot with his left ankle instability.  Objective 
findings related to the nails and skin.  The assessment was 
onychomycosis.  

At a VA examination in August 1995, the veteran reported that 
he was injured in the Korean War when a jeep in which he was 
riding hit a land mine.  He reported that he was thrown from 
the jeep and suffered a compound, complex fracture of the 
left ankle.  He also reported that he had had multiple 
operations and debridement, and spent a year in a hospital 
after the initial injury.  Physical evaluation revealed that 
range of motion of the left ankle was markedly limited.  
Plantar flexion was limited to approximately 10 degrees; 
dorsiflexion was limited to approximately 5 degrees; and 
there was no practical eversion or inversion.  X-rays 
demonstrated a "destroyed" left ankle joint and evidence of 
an earlier fracture.  The examiner stated that the veteran 
would be a candidate for ankle fusion were he medically able.  
The examiner concluded that the veteran had pain and 
decreased range of motion and was significantly impaired by 
the left ankle disability.  

A March 1996 record of the podiatry clinic reported that the 
veteran returned to the clinic for follow up nail care.  It 
was noted that he wore a left ankle air cast which helped the 
degenerative joint disease of the left ankle from a war 
injury - a fracture sustained in a land mine incident.  
Objective findings were reported; the assessment was 
onychomycosis.  The nails were debrided; and he was told to 
return to the clinic in three to four months for follow up.  
The latest records of VAMC West Haven reported that the 
veteran had received treatment in January 1997 for a change 
in mental status and in March 1997 for congestive heart 
failure.  

At a VA examination in October 1998, the veteran reported 
progressive trouble with his left ankle.  He related that he 
wore an ankle brace to keep the extremely painful ankle in a 
position of slightly increased dorsiflexion which made it 
easier for him to walk with the use of a cane.  He continued 
to have significant pain in the ankle.  Physical evaluation 
revealed that the veteran had a markedly antalgic gait 
secondary to the abnormal left ankle.  He ambulated with a 
cane.  The ankle was swollen secondary to venous stasis 
changes, and there was focal discomfort to palpation over the 
medial malleolus region greater than over the lateral 
malleolus region.  Dorsiflexion and plantar flexion of the 
ankle were only possible to a very limited arc of only 10 
degrees.  There was no inversion or eversion of the subtalar 
joint.  

The examiner remarked that he reviewed the veteran's file, 
and noted that the veteran had developed peripheral disease 
and venous stasis in both lower extremities, but it was worse 
in the left.  He indicated that the veteran had extremely 
limited range of motion of the left ankle.  There was also 
significant functional impairment which was evidenced by the 
severe pain in the ankle.  There was no evidence of any 
weakened movement or excess fatigability, but the 
degenerative arthritis was so severe that motion was not 
possible.  The brace was necessary for him to have any 
attempt at ambulation.  Nevertheless, ambulation and weight-
bearing caused increased pain.  The final assessment was 
severe left ankle arthritis with severe, chronic pain, and 
virtually no range of motion.  


II.  Analysis

The Board finds the veteran's claim for an increased rating 
for spondylolysis of the lumbar spine is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) has held that, when a 
veteran asserts that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  See Arms v. West, 12 Vet.App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 
U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5262 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5262 pertains to 
"impairment of the tibia and fibula."  Malunion of the 
tibia and fibula with marked knee or ankle disability is 
assigned a 30 percent disability rating.  To warrant a 40 
percent rating, nonunion of the tibia and fibula, with loose 
motion requiring a brace, must be shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Ankle disability may also be rated under DC's 5270 and 5271, 
based solely on limitation of motion of the ankle.  However, 
the maximum schedular rating under DC 5271 is 20 percent, for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Ankylosis of the ankle, in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees, is assigned a 30 percent 
disability rating.  Ankylosis of the ankle, in plantar 
flexion at more than 40 degrees or in dorsiflexion at more 
than 10 degrees, with abduction, adduction, inversion, or 
eversion deformity is assigned a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Full range 
of motion of the ankle is measured from 0 degrees to 20 
degrees dorsiflexion, and 0 degrees to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Granting the veteran every benefit of the doubt, the Board 
finds that an increased rating is warranted for residuals of 
a fracture of the left fibula with limitation of motion of 
the left ankle.  

In view of the objective evidence including findings of 
severe limitation of motion of the left ankle caused by 
significant degenerative joint disease, and severe, chronic 
pain which was increased with ambulation and weight-bearing, 
the Board  finds that, with resolution of reasonable doubt in 
the veteran's favor, his residuals of a fracture of the left 
fibula with limitation of motion of the ankle are more 
appropriately classified as nonunion of the tibia and fibula, 
with loose motion requiring a brace, and an increased 
evaluation to 40 percent is warranted.  While it is clear 
that the veteran does not exhibit nonunion of the tibia and 
fibula with loose motion, our analysis of this case takes 
into account the fact that a brace is required in order for 
the veteran to be able to ambulate at all, and the increased 
pain which results from ambulation and weight-bearing causes 
increased functional impairment.  It is partly upon this 
basis that we have concluded the evidence is in approximate 
balance as between a 30 percent and a 40 percent rating.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

To the extent that the veteran asserts that a higher rating 
is warranted, the Board notes that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  38 C.F.R. § 4.68.  Hence, 
the 40 percent rating granted in this decision reflects that 
maximum schedular rating that the veteran could be awarded 
for his left ankle disability.  

The Board further notes that an alternative basis for an 
increased rating is provided, under certain circumstances, by 
38 C.F.R. § 3.321(b)(1).  Under that provision, in 
exceptional cases where schedular evaluations are found to be 
inadequate, an extra-schedular evaluation may be assigned 
where a case presents an exceptional or unusual disability 
picture involving marked interference with employment or 
frequent periods of hospitalization which make application of 
the regular schedular standards impractical.  However, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required frequent 
hospitalization for his left ankle disability.  In addition, 
it is not shown that the disorder markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), 
Floyd v. Brown, 9 Vet.App. 94-96 (1996).

In conclusion, applying the reasonable-doubt/benefit-of-the-
doubt doctrine, the Board agrees with the veteran's 
contention that a 40 percent evaluation is appropriate for 
his residuals of a fracture of the left fibula with 
limitation of motion of the left ankle.  


ORDER

A 40 percent disability rating for residuals of a fracture of 
the left fibula with limitation of motion of the left ankle 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

